PER CURIAM.
There is no room for doubt upon the evidence that, at the time defendant sent the check “for all demands to date,” there was an honest dispute between the parties as to the amount due. The acceptance and retention of the check, therefore, constituted an accord and satisfaction. Simons v. Am. Legion of Honor, 178 N. Y. 265, 70 N. E. 776. It is not material whether defendant’s objections to the claim were well founded, although they may have been, because the case contains no evidence that the amount claimed by, plaintiff was actually due to him.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.